               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                      )
                                              )
                                              )      Case No. 2:15CR00018-11
                                              )
v.                                            )           FINAL ORDER
                                              )
RALPH MARLOW,                                 )      By: James P. Jones
                                              )      United States District Judge
                 Defendant.                   )


      For the reasons stated in the Opinion accompanying this Final Order, it is

ORDERED that the United States’ Motion to Dismiss is GRANTED and the

Motion pursuant to 28 U.S.C. § 2255 is DENIED. Based upon the court’s finding

that the defendant has not made the requisite showing of denial of a substantial

right, it is further ORDERED that a certificate of appealability is DENIED.

                                            ENTER: October 3, 2019

                                            /s/ James P. Jones
                                            United States District Judge
